Case: 19-30722      Document: 00515224646         Page: 1    Date Filed: 12/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 19-30722                       December 5, 2019
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

LOUELLA GIVENS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:16-CR-110-1


Before HIGGINBOTHAM, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM: *
       Louella Givens, federal prisoner # 34318-034, appeals the district court’s
order denying her request that her time spent on postsentencing house arrest
be credited against the 18-month prison term imposed for her conviction of
health care fraud. Before the court is Givens’s motion for the appointment of
counsel.    In the interests of judicial economy, we dismiss the appeal as
frivolous, as discussed below. See 5TH CIR. R. 42.2; United States v. Garcia-
Gutierrez, 835 F.2d 585, 586 (5th Cir. 1988).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30722   Document: 00515224646     Page: 2   Date Filed: 12/05/2019


                                No. 19-30722

      The district court had the authority to restrict Givens to house arrest
during her postsentencing release on bond pending her surrender to the
Bureau of Prisons. See 18 U.S.C. § 3142(c)(1)(B); 18 U.S.C. § 3143(a); Reno v.
Koray, 515 U.S. 50, 57 (1995). Because her house arrest occurred during her
release on bond before her surrender to the Bureau of Prisons, her time on
house arrest was not “official detention” under 18 U.S.C. § 3585(b) and thus
was not eligible to be credited against her 18-month prison sentence. See
Koray, 515 U.S. at 56-65.
     Givens’s appeal is frivolous and entirely without merit. Accordingly, we
DISPENSE with further briefing and DISMISS the appeal. See 5TH CIR.
R. 42.2. Givens’s motion for the appointment of counsel is DENIED.




                                      2